Citation Nr: 0529360	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-42 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken right index finger.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a back disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant was born in March 1922, and he is a veteran of 
active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In October 2005, the Board granted 
the appellant's motion to advance this appeal on the Board's 
docket due to his age of 83.  

The issue of new and material evidence to reopen the claim 
seeking service connection for a bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent medical evidence of current 
residuals of a broken right index finger.  

2.  Entitlement to service connection for a back disability 
was previously denied by unappealed rating actions dated in 
June 2000 and January 2002.  

3.  The current attempt to reopen this claim was filed in 
October 2003.  

4.  No new evidence has been received since the final rating 
action in January 2002 pertaining to the claim seeking 
service connection for a back disability.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for the residuals of a 
broken right index finger is not established.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
back disability.  38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  In 
addition, VA is not required to provide a medical examination 
or obtain a medical opinion in response to a claim to reopen 
a finally adjudicated claim if new and material evidence has 
not been presented or secured.  38 C.F.R. § 3.159(c)(4).

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated December 18, 2003.  In this 
letter, the RO specifically informed the appellant of the 
current status of his claims and of the evidence already of 
record in support of those claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform the RO of any additional evidence or 
information which he though would support his claims, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, all relevant VA and private medical records, as 
identified by the appellant, have been obtained.  Neither the 
appellant nor his representative has 


identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in April 2004, after extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA pursuant to the RO's letter of 
December 18, 2003.  In sum, the Board is satisfied that the 
RO properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Analysis

A.  Service Connection for Residuals of a Broken Right Index 
Finger:  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary shall 
accept as sufficient proof of service connection for any 
disease or injury alleged to have been incurred in service 
satisfactory lay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant served on active duty during World War II in 
the European Theater of Operations as an automotive mechanic.  
The relevant service records indicate that he participated in 
several battles or campaigns.  He contends that he broke his 
right index finger in Germany while changing the track on a 
tank in a combat area; and that no medical personnel were 
available to treat or record this problem.  Pursuant to 
38 U.S.C.A. § 1154(b), the appellant's own statements are 
sufficient to establish that he injured his right index 
finger while serving in combat conditions.  However, the 
appellant is not competent to establish that he actually 
fractured this finger, which is a medical determination 
requiring medical expertise.  In general, lay witnesses, such 
as the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In addition, 38 U.S.C.A. § 1154(b) only relaxes the 
evidentiary requirements for determining what happened in 
service; the claimant must still establish, usually by 
competent medical evidence, that he has a current disability 
and that there is a nexus between that disability and the 
events in service.  Cf. Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).  In the present case, the evidence does not 
establish the existence of a current disability stemming from 
a broken right index finger.  Although the appellant has 
generally stated that the right hand continues to bother him, 
the medical records which he has submitted or identified for 
the RO do not reflect any recent medical treatments for such 
a disability.  For example, extensive private medical records 
received from the appellant's family physician and dating 
from 1991 to 2001 are devoid of any mention of a disability 
of the right index finger.  The same is true for the VA 
outpatient treatment records dating from November 1995 to 
March 2000 which are contained in the claims file.  

The appellant has been informed of this evidentiary deficit 
and requested to submit or identify for the RO evidence which 
would establish the existence of a current disability of the 
right index finger related to the injury in service; but he 
has not submitted or identified any such evidence.  In the 
absence of competent medical evidence of a current disability 
or of a nexus between that disability and the injury in 
service, this appeal must be denied.  

B.  New and Material Evidence to Reopen Service Connection 
for a Back Disability:  

Service connection for a back disability has been previously 
denied by unappealed rating actions dated in June 2000 and 
January 2002.  The evidence of record at those times did not 
establish that the appellant's current low back disabilities 
were present in service or for many years afterward, or that 
those low back disabilities were otherwise etiologically 
related to service.  The current attempt to reopen this claim 
was filed by the appellant in October 2003.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the appellant has not submitted any new 
evidence in support of his current attempt to reopen the 
claim seeking service connection for a back disability, 
although he has been informed of this requirement and 
requested to either submit or identify such evidence for the 
RO to obtain for him.  All of the evidence referenced and 
relied upon by the appellant has been previously considered 
by VA in denying this claim in June 2000 or January 2002.  
Accordingly, this appeal must also be denied.  


ORDER

Service connection for the residuals of a broken right index 
finger is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a back disability is denied.  


REMAND

Entitlement to service connection for a bilateral hearing 
loss disability has been previously denied by unappealed 
rating actions dated in November 1996 and June 2000.  
However, the evidentiary record before the RO in June 2000 
included the report of a June 2000 VA audiometric examination 
of the appellant in which the existence of a bilateral 
hearing loss disability as defined at 38 C.F.R. § 3.385 was 
established and in which the VA examiner stated that it was 
"as likely as not" that the appellant's decreased hearing 
was related to his military service.  The Board interprets 
certain of the arguments advanced by the representative in 
support of the present appeal as also asserting a claim that, 
in view of this medical opinion, the June 2000 rating action 
which denied both reopening and allowance of the claim 
reflected clear and unmistakable error (CUE) and is thus not 
final.  There appears to 


be some merit to this claim, which is inextricably 
intertwined with the issue currently certified to the Board 
on appeal, requiring a Remand.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  After all appropriate development has 
been completed, the AMC or the RO should 
adjudicate the claim seeking to overturn 
the June 2000 rating action on the 
grounds of CUE.  If this determination is 
unfavorable to the appellant, he should 
be provided with written notice of the 
reasons and bases for this determination 
and informed of the steps needed to 
initiate and perfect an appeal to the 
Board from this determination.  

2.  If appropriate, the AMC or the RO 
should also readjudicate the current 
attempt to reopen the present claim by 
the submission of new and material 
evidence.  If this determination is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be prepared and issued to the appellant 
and his representative.  

Next, in accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  All issues properly in appellate 
status should be returned to the Board at the same time.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matter while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


